
	

113 S796 : To designate the facility of the United States Postal Service located at 302 East Green Street in Champaign, Illinois, as the James R. Burgess Jr. Post Office Building.
U.S. Senate
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		113th CONGRESS
		1st Session
		S. 796
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 2, 2013
			Referred to the Committee on Oversight and Government
			 Reform
			
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 302 East Green Street in Champaign, Illinois,
		  as the James R. Burgess Jr. Post Office Building.
	
	
		1.James R. Burgess Jr. Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 302 East Green Street in Champaign, Illinois, shall be known
			 and designated as the James R. Burgess Jr. Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the James R.
			 Burgess Jr. Post Office Building.
			
	
		
			Passed the Senate
			 August 1, 2013.
			Nancy Erickson,
			Secretary
		
	
